Title: To George Washington from John Dudley Townes, 10 July 1781
From: Townes, John Dudley
To: Washington, George


                  
                     Sir
                     Philadelphia July 10th 1781
                  
                  I feare your Excellency will think me Very troublesom—But as I concieve my life and happiness entirely depends on the decision of the present dispute—hope you will pardon me—Since I wrote you my last The Board of war, has furnish’d me with an  Copy of the proceeding of the Court Martial—which I do myself the honr to transmit to you (by advice)—With a Certificate from the British officer who took me to  from whence you may draw some Conclusion of the Illnatur’d prosecution—Which I have Labour’d under—if somthing definitive is not done—that the sentence is approv’d or disapprov’d of—I am still under the Censure of the friends to Genl Scott and liable to a new trial—as I dont Conceive it determined untill publish’d—the Board of war was of Oppinion That you should be made accquainted with it—as no publick Sanction has been given more then Genl Greens letter—which Still leavs it a doubt wheather the Court was legal or no—I am willing to suppose it legal and trust to impartiality—for the decision—knowing my own Innocence and Justification for my Conduct—I hope your Excellency will have it determin’d as I am at a great Expence—  little hopes of gitting money to tak me to Virginia—I have the honr to be yr Excellencys most Obedt—Very Humble st
                  
                     John Townes liut.
                     
                     Virginia line
                  
               